Citation Nr: 0735178	
Decision Date: 11/08/07    Archive Date: 11/26/07

DOCKET NO.  04-24 015	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to benefits pursuant to the provisions of 38 
U.S.C.A. § 1151 for the residuals of bladder cancer/urethral 
tear to include sexual dysfunction and urinary incontinence, 
as a result of surgery for bladder cancer at a VA facility in 
March 2003.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from May 
1956 to April 1958.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2003 rating decision by the 
Buffalo, New York, Regional Office (RO) of the Department of 
Veterans Affairs (VA) that denied benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 for the residuals of 
urethral tear to include sexual dysfunction and urinary 
incontinence as a result of surgery for bladder cancer at a 
VA facility in March 2003.  The veteran filed a claim for 
this benefits in May 2003 claiming benefits for bladder 
malignancy and improper catheter removal.  During the course 
of the appeal, the RO issued an additional rating decision in 
July 2004 denying benefits pursuant to the provisions of 38 
U.S.C.A. § 1151 for the residuals of bladder cancer, based on 
the same May 2003 claim, but taking into account additional 
evidence.  The Board observes that the veteran's contentions 
have remained the same throughout the course of the appeal 
since the date of claim, and has characterized the issue 
accordingly.  


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the issue on appeal was obtained.

2.  The persuasive evidence demonstrates no residuals of 
bladder cancer or urethral tear, to include sexual 
dysfunction and urinary incontinence as a result of surgery 
for bladder cancer proximately due to VA carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on the part of VA in furnishing 
medical care, nor was there is there a disability due to an 
event not reasonably foreseeable.





CONCLUSION OF LAW

The criteria for entitlement to compensation benefits 
pursuant to the provisions of 38 U.S.C.A. § 1151 for 
residuals of bladder cancer and/or urethral tear to include 
sexual dysfunction and urinary incontinence as a result of 
surgery for bladder cancer as the result of treatment in 
March 2003 have not been met.  38 U.S.C.A. §§ 1151, 5107 
(West 1991, 2002 & Supp. 2005); 38 C.F.R. § 3.361 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Considerations

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled 
by information provided to the appellant in a letter from the 
RO dated in July 2003.  (See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a)), Quartuccio v. Principi, 16 Vet. App. 183 
(2002), Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See 
also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), 
reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  
All identified and authorized evidence relevant to the issue 
on appeal has been requested or obtained.  The claim was 
filed in May 2003.  Adequate opportunities to submit evidence 
and request assistance were provided.  

Consistent with Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006), the RO ideally should have sent notice which 
discussed the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) with regard to effective 
dates and disability ratings.  It did not do so.  To the 
extent that there is any perceived technically inadequate 
notice, the Board finds no prejudice to the appellant in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the claimant has been prejudiced thereby).  The 
appellant has been thoroughly informed consistent with 
controlling law, and has not indicated he has any additional 
evidence.  To the contrary, in October 2007, the veteran, 
through his representative, submitted a waiver of RO review 
for additional medical evidence being submitted, and 
indicated his desire to have the Board proceed with the 
adjudication of his appeal.  Furthermore, as the Board 
concludes below that the preponderance of the evidence is 
against the claim, any questions as to the appropriate 
disability rating and effective date to be assigned are 
rendered moot.  Moreover, any failure in the timing of VCAA 
notice by the RO constituted harmless error.  See also Conway 
v. Principi, 353 F.3d 1369, 1374 (2004).  There has been no 
prejudicial error in the duty to inform the appellant.  See 
Sanders v. Nicholson, No. 06-7001 (Fed. Cir. May 16, 2007) 
and Simmons v. Nicholson, No. 06-7092 (Fed. Cir. May 16, 
2007).  

Based on the foregoing, the Board finds that, in the 
circumstances of this case, any additional development or 
notification would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the claimant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the claimant are to be avoided); 
Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (when there 
is extensive factual development in a case, reflected both in 
the record on appeal and the Board's decision, which 
indicates no reasonable possibility that any further 
assistance would aid the appellant in substantiating his 
claim, this Court has concluded that the VCAA does not 
apply).  Moreover, the Board notes that all medical records 
identified by the appellant have been sought.  Thus, the 
Board finds that the duty to assist and duty to notify 
provisions of the VCAA have been fulfilled.  No additional 
assistance or notification to the appellant is required based 
on the facts of the instant case.

Factual Background

The veteran seeks benefits based on 38 U.S.C.A. § 1151 
based on events surrounding treatment for bladder cancer at 
the Buffalo VA Medical Center (VAMC) in March 2003.  

In December 2002, the veteran sought treatment at the 
Denver VAMC for gross hematuria of one week duration.  A 
cytopathology report was suspicious for malignancy, and the 
veteran was advised to see an urologist on his return to 
New York.  

The veteran followed the physician's advice and was 
evaluated at a VA medical facility in New York.  
Thereafter, he underwent transurethral resection of a 
bladder tumor at the Buffalo VAMC in March 2003.  On March 
24 2003, the day of procedure, a hospital note reflects 
that consent for the operation was obtained, and that the 
veteran was alert and in no acute distress.  The report 
reflects the tumor was assessed as intermediate to high 
grade, with no definite evidence of invasion seen.  There 
was also a small focus of low-grade papillary transitional 
cell carcinoma with no evidence of invasion.  Clinical 
tumor staging information reflects, specifically, that at 
the time of the surgery the tumor was assessed as Ta (non 
invasive papillary carcinoma), N0 (no regional lymph node 
metastasis), M0 (no distant metastasis).  On the same day 
as the procedure, veteran was discharged to home.  In the 
post-operative addendum, it was noted that the veteran was 
alert and oriented, that his Foley bag was patent, with 200 
cc of light peach urine.  His peripheral intravenous line 
was discontinued.  Regarding the Foley catheter, leg bag 
instructions were given to the veteran and his family, and 
they verbalized good understanding.  The veteran was 
released to go home.  

The veteran returned to the VAMC on March 26, 2003 for a 
follow-up visit.  The physician remarked that the Foley 
catheter was in place and the urine was straw-colored, with 
no blood in the bag.  Two days later, on March 28, 2003, 
the veteran was seen in the VA urology clinic.  It was 
stated in the report of the resident physician that the 
veteran's urine was clear and that the Foley was 
discontinued without difficulty.  There was no mention in 
the report of any problems associated with the removal of 
the Foley catheter.

The veteran and his daughter; however, reported that a 
nurse at VA unprofessionally and painfully removed the 
Foley catheter after the operation.  The daughter did not 
witness the removal of the catheter.  The veteran has 
described the painful removal in his communications to VA.  

The veteran was seen at Strong Memorial Hospital on March 
29, 2003 for several complaints, including bronchitis and 
abdominal pain.  He gave a history of his recent surgery, 
and complained that he experienced a painful removal of the 
Foley catheter, with present complaints of pain and of 
passing blood clots in his urine.  He was found to have a 
tear of the urethral meatus of the penis about 3.5 mm. in 
length.  

In May 2007, the veteran obtained a consultation with a 
private urologist, S.D.P., D.O.  The veteran complained to 
the doctor that he had not had an erection since the 
surgery.  In the May 2003 consultation report, the physical 
examination of the penis, glans and meatus was normal.  The 
physician performed a cytoscopy in May 2003 and found a 
residual tumor left on the bladder, which he removed.  

A report of VA examination in August 2003 reflects the 
veteran's complaints of nocturia and considerable 
hesitancy.  The examiner noted that Dr. Perrapato felt that 
VA had wrongly graded the tumor as stage II when it was 
probably really Stage I.  He recommended no chemotherapy, 
contrary to the VA opinion following the surgery, that the 
veteran should undergo chemotherapy.  Examination revealed 
normal penis and meatus.  The pertinent diagnosis was 
bladder cancer, status post trans-urethral resection of 
bladder tumor and benign prostatic hypertrophy.  Other 
diagnoses include cerebrovascular accident with left sided 
hemiparesis and multiple TIA's, chronic obstructive 
pulmonary disease (COPD), hypertension and hyperlipidemia.  
It was the examiner's opinion that the tear of the meatus 
had completely healed, and that any sexual dysfunction or 
urinary incontinence was likely not related to the surgery 
but rather related to the veteran's other medical problems.  

In January 2005, the Dr. Perrapato submitted a response to 
questions by the veteran.  This response indicated that the 
cancer he removed from the veteran was likely a residual 
cancer not removed by VA, that it was invasive and life 
threatening, and that VA should have removed all the cancer 
in March 2003.  He noted that he could not say for certain 
whether VA should have removed all of the cancer in March 
2003, because he had not actually been present and seen the 
initial situation.  Moreover, Dr. Perrapato opined that the 
tear to the urethral meatus could cause sexual dysfunction 
and associated urethral stricture disease.  He also noted 
that the tear-type injury was not common with proper Foley 
catheter removal.  It does not appear that Dr. Perrapato 
reviewed the veteran's claims folder or all relevant VA 
medical records prior to rendering this opinion.  

In August 2007, the Board sought a medical expert opinion as 
set forth in the attached VHA Directive 2006-019 dated April 
3, 2006, and pursuant to the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097 
(2000) (codified as amended at 38 U.S.C.A. § 5103A (West 
2002)); 38 U.S.C.A. § 7109 (West 2002); and 38 C.F.R. 
§ 20.901 (2006).  In September 2007, the VA expert, a VA 
urologist, noted he had reviewed the file of the veteran and 
rendered an opinion.  He indicated that the 3.5 mm tear of 
the penis should not have occurred with deflation of the 
Foley catheter, and this represented negligence on the 
nursing personnel's part.  In his opinion, there is more than 
50 percent probability that a stricture of the urethra may 
occur, requiring repeat dilation or urethrotomy (incision).  
However, it is less than 50 percent probable that a meatal 
tear would cause erectile dysfunction or incontinence.  The 
urologist agreed with the August 2003 VA opinion that the 
veteran's erectile dysfunction was more likely multifactorial 
and related to hypertension, hypercholesterolemia, severe 
peripheral vascular disease, ongoing tobacco use (albeit 
smokeless), COPD, and overall performance status as well as 
his multiple medications for these conditions.  

Regarding to the issue of completeness of resection of the 
bladder tumor, the fact that the visible tumor was present at 
Dr. Perrapato's cytoscopy did not necessarily mean that all 
visible tumor was not resected at the VAMC in March 2003.  
The expert urologist noted that in seven weeks between 
procedures, it was very possible, and even likely, that this 
represented regrowth due to the aggressive nature of the 
tumor, which this urologist noted was referenced by Dr. 
Perrapato.  The VA urologist concluded by noting he saw no 
negligence in the resection as the veteran would have been 
evaluated again at regular intervals at the VAMC, had he not 
chosen to go elsewhere.  
Analysis

VA statutory law provides that compensation may be paid for a 
qualifying additional disability or qualifying death, not the 
result of the veteran's willful misconduct, caused by 
hospital care, medical or surgical treatment, or examination 
furnished the veteran when the proximate cause of the 
disability or death was: (A) carelessness, negligence, lack 
of proper skill, error in judgment, or similar instance of 
fault on the part of VA in furnishing the hospital care, 
medical or surgical treatment, or examination; or (B) an 
event not reasonably foreseeable.  38 U.S.C.A. § 1151 (West 
2002).

VA regulations codifying the requirements for claims 
requesting benefits under 38 U.S.C. 1151(a) filed on or after 
October 1, 1997, became effective September 2, 2004. 69 Fed. 
Reg. 46426 (Aug. 3, 2004).  A review of the record reveals 
that the veteran's claim for compensation was received in May 
2003.

The regulations provide that benefits under 38 U.S.C. 
1151(a), for claims received by VA on or after October 1, 
1997, for additional disability or death due to hospital 
care, medical or surgical treatment, examination, training 
and rehabilitation services, or compensated work therapy 
program, require actual causation not the result of 
continuance or natural progress of a disease or injury for 
which the care, treatment, or examination was furnished, 
unless VA's failure to timely diagnose and properly treat the 
disease or injury proximately caused the continuance or 
natural progress.  The additional disability or death must 
not have been due to the veteran's failure to follow medical 
instructions.  38 C.F.R. § 3.361 (2007).

It must be shown that the hospital care, medical or surgical 
treatment, or examination caused the veteran's additional 
disability or death and that (i) VA failed to exercise the 
degree of care that would be expected of a reasonable health 
care provider or that (ii) VA furnished the hospital care, 
medical or surgical treatment, or examination without the 
veteran's or, in appropriate cases, the veteran's 
representative's informed consent.  To establish the 
proximate cause of an additional disability or death it must 
be shown that there was carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault 
on VA's part in furnishing hospital care, medical or surgical 
treatment, or examination.  Whether the proximate cause of a 
veteran's additional disability or death was an event not 
reasonably foreseeable is in each claim to be determined 
based on what a reasonable health care provider would have 
foreseen.  The event need not be completely unforeseeable or 
unimaginable but must be one that a reasonable health care 
provider would not have considered to be an ordinary risk of 
the treatment provided.  In determining whether an event was 
reasonably foreseeable, VA will consider whether the risk of 
that event was the type of risk that a reasonable health care 
provider would have disclosed in connection with the informed 
consent procedures of 38 C.F.R. § 17.32.  Id.

VA's General Counsel, in a precedent opinion, has held that 
when a new regulation is issued while a claim is pending 
before VA, unless clearly specified otherwise, VA must apply 
the new provision to the claim from the effective date of the 
change as long as the application would not produce 
retroactive effects.  VAOPGCPREC 7-2003 (Nov. 19, 2003).  In 
addition, the Board may consider regulations not considered 
by the agency of original jurisdiction if the claimant is not 
prejudiced by the Board's action in applying those 
regulations in the first instance. VAOPGCPREC 16-92 (Jul. 24, 
1992); VAOPGCPREC 11-97 (Mar. 25, 1997).

The RO did not consider 38 C.F.R. § 3.361.  Nonetheless, the 
Board points out that this new regulation merely codified the 
existing statutory provisions of 38 U.S.C.A. § 1151.  The 
language of the new regulation is in no way liberalizing and 
is not significantly different from the standard set forth in 
38 C.F.R. § 3.358, which was applied.

The U.S. Court of Appeals for the Federal Circuit (Federal 
Circuit) has recognized the Board's "authority to discount 
the weight and probity of evidence in light of its own 
inherent characteristics and its relationship to other items 
of evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. 
Cir. 1997).

The United States Court of Appeals for Veterans Claims 
(Court) has held that where the determinative issue involves 
medical causation or a medical diagnosis, competent medical 
evidence is required.  Grottveit v. Brown, 5 Vet. App. 91 
(1993); see also Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  The Court has also held that the Board must 
determine how much weight is to be attached to each medical 
opinion of record.  See Guerrieri v. Brown, 4 Vet. App. 467 
(1993).  VA is free to favor one medical opinion over another 
provided it offers an adequate basis for doing so.  See Owens 
v. Brown, 7 Vet. App. 429 (1995).

Based upon the evidence of record, the Board finds 
entitlement to compensation under 38 U.S.C.A. § 1151 based on 
the VA treatment rendered for bladder cancer in March 2003 is 
not warranted.  The Board further finds that VA expert 
urologist opinion dated in September 2007 is persuasive that 
any tear to the veteran's penis during the removal of the 
Foley catheter in March 2003 caused no sexual dysfunction or 
urinary incontinence.  Sexual dysfunction or urinary 
incontinence are not the result of a VA failure to timely 
diagnose and properly treat an injury or disease.  The Board 
finds it significant and highly persuasive that the VA 
September 2007 opinion considered the medical record 
including Dr. Perrapato's opinion.  The September 2007 
opinion is also based on the physician's observation that the 
much more likely causes of the veteran's sexual dysfunction 
and urinary incontinence are his multiple significant health 
problems and the medications he takes for these.  This was 
also the opinion of the VA examiner in August 2003.  The 
Board finds these opinions to be consistent and thus of more 
probative weight than the opinion of Dr. Perrapato because 
they were based on review of the entire record.  

As to that portion of this 38 U.S.C.A. § 1151 claim that 
concerns the completeness of the bladder tumor removal, it is 
uncontroverted that Dr. Perrapato removed a bladder tumor 
from the veteran seven weeks after VA surgery.  However, the 
considered expert opinion of the VA urologist in September 
2007 was that the tumor was likely regrowth.  The urologist 
noted he relied on Dr. Perrapato's assessment of the tumor as 
aggressive in part in making that determination.  The Board 
thus finds that the preponderance of the evidence also shows 
that there is no residual of bladder cancer as a result of 
surgery for bladder cancer at a VA facility in March 2003 for 
which 38 U.S.C.A. § 1151 benefits are warranted.  The VA 
urologist in September 2007 found no negligence in the 
resection done by VA.  He also noted that the veteran would 
have been seen by VA had he not switched to another facility.  
The Board infers that any regrowth would have presumably been 
addressed by the VAMC.  

Although the veteran believes he has these residuals due to 
VA error, he is not a licensed medical practitioners and is 
not competent to offer opinions on questions of medical 
causation.  Grottveit, 5 Vet. App. 91.  In sum, the 
preponderance of the evidence fails to demonstrate that VA 
failed to exercise the degree of care that would be expected 
of a reasonable health care provider or that VA furnished 
hospital care, medical or surgical treatment, or examination 
without the veteran's informed consent.  Therefore, the claim 
for compensation under the provisions of 38 U.S.C.A. § 1151 
must be denied.

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the 
evidence is against the veteran's claim.


ORDER

Entitlement to benefits pursuant to the provisions of 38 
U.S.C.A. § 1151 for the residuals of bladder cancer and/or 
urethral tear to include sexual dysfunction and urinary 
incontinence as a result of surgery for bladder cancer at a 
VA facility in March 2003 is denied.  



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


